Citation Nr: 1636050	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-27 581A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In his June 2013 VA Form 9 pertaining to the issue of entitlement to an initial disability rating in excess of 10 percent for residuals of a TBI, the Veteran requested a live video conference hearing before a Veterans Law Judge.  A review of the record shows that no hearing was ever scheduled.  The record also does not show the Veteran ever withdrew his request for a hearing.  As such, because the RO schedules video conference hearings, a remand of this case is warranted in order for the RO to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran
for a live video conference hearing before a
Veterans Law Judge in accordance with the
docket number of the appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




